COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause numbers:           01-17-00940-CR
Style:                   David Bertram v. The State of Texas
Date motion filed*:      May 21, 2018
Type of motion:          Third Motion for Extension of Time to File an Appellate Brief
Party filing motion:     Appellant’s counsel Tonya Rolland
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 March 19, 2018
       Number of extensions granted:           2     Current Due Date: May 21, 2018
       Date Requested:                    June 22, 2018 (95 days from original due date)

Ordered that motion is:
       Granted
             If document is to be filed, document due: June 22, 2018.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because appellant’s counsel’s third extension request presents extraordinary
       circumstances, the Court grants the motion, but counsel is warned that no further
       extensions will be granted. See TEX. R. APP. P. 2, 10.5(b)(1)(C), 38.6(d).

Judge’s signature: /s/ Laura C. Higley
                   
Date: May 24, 2018




November 7, 2008 Revision